Examiner's Amendment/Comment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
Applicant’s arguments, filed 06 May 2022, have been entered in full. The Chul-Woo Yang Declaration under 37 CFR 1.132, filed 06 May 2022,  has been entered in full. Claims 1, 3, 4, 9-15, 17, 18, 23-26 are pending and under examination.

Withdrawn Objections And/Or Rejections
The rejection to claims 1, 3, 4, 9-15, 17, 18, 23-26 under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0300188; published 12/4/08) view of Yang et al. (Yang ‘2012; Archives of Pharmaceutical Research Vol 35/No. 3:757-759, 2012) and Genexine Inc. (Study to Evaluate the Efficacy and Safety of GX-E2 in Anemic Patients Diagnosed with Chronic Kidney Disease (CKD)[online]. ClinicalTrials.gov Identifier: NCT02044653. First posted January 24, 2014 [retrieved on April 13, 2021],  pages 1-11), as set forth at pages 3-11 of the previous Office Action (08 February 2022), is withdrawn in view of Applicant’s arguments (06 May 2022) and the Examiner's Statement of Reasons for Allowance

APPLICANT’S ARGUMENTS
Applicant submits an Executed Declaration under 37 C.F.R. §1.132 by Chul-Woo YANG, Ph.D., MD, who was a principal investigator of the clinical study with Clinical Trials. gov identifier NCT0204465. Applicant argues that in the executed Declaration, Professor YANG states that he did not participate in designing the clinical study (i.e., conceiving the dosage or dosing schedule) and, as a principal investigator, he followed the information provided by the Sponsor (GENEXINE, INC.).
The Chul-Woo YANG Declaration under 37 C.F.R. 1.132, filed 06 May 2022.  
The Declaration states that Chul-Woo YANG is one of the “Principal Investigators” of the clinical study with Clinical Trials.gov identifier NCT02044653, where the principal investigators were designated by GENEXINE, INC.  The Declaration states that the clinical study NCT02044653 had the primary objective of exploring the optimal fixing dose and dosing interval of GX-E2 in anemic patients diagnosed with chronic kidney disease (CKD) and to evaluate the proof of concept of GX-E2, and was carried out during 15 years at multiple locations including the Catholic University of Korea, Seoul St. Mary’s Hospital.  The Declaration states that Chul-Woo YANG is employed as a professor at the Catholic University of Korea, Seoul St. Mary’s Hospital and serves as the director of the Organ Transplantation Research Center, the Organ Transplantation Center and the chief of the Department of Nephrology. 
The Declaration states that the primary responsibility as “Principal Investigators” for clinical study NCT02044653 was to perform the study in accordance with the protocol provided by GENEXINE, INC., the “Sponsor” of the clinical trial and abide the provisions set forth in the Guideline For Good Clinical Practice provided by the ICH. The Declaration states that the information of dosing amount and dosing schedule as well as the description of the particular patient population who were eligible for and excluded from clinical study NCT02044653, as appeared in the ClinicalTrials.gov document, were conceived at GENEXINE, INC. and registered by GENEXINE, INC. at the ClinicalTrials.gov website.  The Declaration states that Chul-Woo YANG, the “Principal investigator” for clinical study NCT02044653, did not participate in conceiving the dosage and schedule of the administration of GX-E2 or the description of the patient population eligible for or excluded from the clinical study NCT02044653. The Declaration states that it is common and allowed practice that the “Sponsor” who is responsible for clinical study and provides a study protocol containing dosing amount and schedule and eligible (or excluded) patient population is different and independent from the “Principal investigators” who carrying out the study by following the protocol.

Applicant discusses the previous Office Action. Applicant argues that the Office states that the previously submitted Declaration under 37 C.F.R. § 1.130(a) executed by Jung-Won WOO is not effective to invoke an exception for the 102(a)(1) disclosure, because the Declaration is without an explanation of the discrepancy between declarant (Jung-Won WOO) and the other joint inventor of the instant application and the Principal Investigators who are listed on the ClinicalTrials.gov NCTO2044653 document.
In response, Applicant submits herewith that the information of the dosing amount and schedule provided in ClinicalTrials.gov NCTO2044653 document were conceived by the named inventors of the instant application, and the principal investigators of the clinical study merely followed the information provided by the Sponsor (here, GENEXINE, INC.) by which the inventors of the instant application are employed.
Applicant states the following: (1) The “Sponsor” who registered the clinical study at ClinicalTrials.gov is a responsible party and provided the clinical study information and “Investigators” carry out the study at trial site in accordance with the information provided by Sponsor.
Applicant argues that the practice of clinical study where a “Sponsor” (who is responsible for the study and provides the information for the clinical study) and a “Principal Investigator(s)” who carries out the clinical study at trial site by following the information, wherein said groups are different entities, is common and permitted by the NIH as described in the “Clinical Trial How To Register Sponsor” by the NIH and “GUIDELINE FOR GOOD CLINICAL PRACTICE” documents provided by the ICH.
(a) ClinicalTrials.gov: How To Register Your Study (EXHIBIT 1)
Applicant argues that the ClinicalTrials.gov site provides the information on how to register a clinical study, which requires determination who is responsible for registering the clinical study and which Protocol Registration and Results System (PRS) account should be used. A printout of the website is submitted as EXHIBIT 1.
(b) “Sponsor” and “Investigator” in Clinical studies: “Elaboration of Definitions of Responsible Party and Applicable Clinical Trial (PDF)” (EXHIBIT 2)
Applicant argues that ClinicalTrials.gov further provides the document “Elaboration of Definitions of Responsible Party and Applicable Clinical Trial (PDF)” for more detailed information on the clinical study terms such as “Sponsor”, “Principal Investigator”, “Responsible Party” and the like.  Applicant states that a copy of the document “Elaboration of Definitions of Responsible Party and Applicable Clinical Trial (PDF)” is submitted as EXHIBIT 2. 
Applicant argues that the “Elaboration of Definition of Responsible Party and Applicable Clinical Trial” document states that the “Sponsor” is the responsible party for registering a clinical investigation and submitting clinical trial information to the ClinicalTrials.gov website. The “Principal Investigators” could be a Responsible Party if and only if the “Sponsor” delegates the responsibility to them. 
(c) ClinicalTrials.gov Identifier: NCT02044653 (EXHIBIT 3)
Applicant argues that GENEXINE, INC (Applicant and Assignee of the instant application) is the “Sponsor” of ClinicalTrials.gov NCT02044653.  Applicant maintains that the ClinicalTrials.gov NCT02044653 reference shows that the “Sponsor” is GENEXINE, INC and the Responsible Party who provided the information is GENEXINE, INC. Applicant submits a copy of ClinicalTrials.gov Identifier: NCT02044653 as Exhibit 3.  
Applicant maintains that the records at the ClinicalTrials.gov NCT02044653 demonstrate that the GENEXINE, INC( the employer of the inventors of the instant application) was the responsible party, the “Sponsor” who registered the ClinicalTrials.gov NCT02044653 and provided the information. 
(d) “ICH HARMONISED GUIDELINE: Integrated Addendum to ICH E6(R1): Guideline for Good Clinical Practice E6(R2), current step 4 version, dated November 9, 2016” (i.e. GUIDELINE) (EXHIBIT 4)
Applicant argues that  “ICH HARMONISED GUIDELINE: Integrated Addendum to ICH E6(R1): Guideline for Good Clinical Practice E6(R2)”, provides the process/procedure of clinical trial studies and the roles/responsibilities of investigators, which GENEXINE, INC. (sponsor) (Applicant and Assignee of the instant application) abide the GUIDELINE.
Applicant argues that the GUIDELINE defines the “Sponsor” as the entity providing the required information to carry out the clinical study.  Applicant argues that that the “Investigator” is a person responsible for the conduct of the clinical trial at a trial site. If a trial is conducted by a team of individuals at a trial site, the “Investigator” is the responsible leader of the team and may be called the “Principal Investigator”. Applicant cites Articles 1.34, 1.53, 4, 4.1. 4.1.1, 4.1.2, 4.1.3, 4,5; 4.5.1;  and 4.5.2 of the GUIDELINE.
Applicant argues that the “Protocol” is a document describing the objective(s), design, methodology, statistical considerations and organization of a trial, and usually also gives the background and rational for the trial. Applicant cites Article 1.44 of the GUIDELINE (EXHIBIT 4). Applicant argues that the “Sponsor” is the entity responsible for quality management of clinical trial, which includes the design of efficient clinical trial protocols and tools and procedures for data collection and processing, as well as the collection of information that is essential to decision making. Applicant cites Article 5.0 Quality Management and Article 5.4 of the GUIDELINE (EXHIBIT 4).
Applicant argues that the “Protocol” includes the description of and justification for the route of administration, dosage, dosage regimen, and treatment period(s). Applicant cites Article 6.2.4 of the GUIDELINE (EXHIBIT 4).
Applicant argues that that the information on ClinicalTrails.gov No: NCT02044653 were provided by GENEXINE, INC. which is sponsor of the clinical trial No: NCT02044653.
(2) Previously submitted Jung-Won Woo Declaration under 37 CFR1.130(a) (submitted 19 January 2022).  Applicant discussed the previously submitted Jung-Won Woo Declaration under 37 CFR1.130(a) (submitted 19 January 2022). Applicant argues that in the previously submitted Woo Declaration, Jung-Won WOO  (who is a joint- inventor of the instant application and the current president of GENEXINE, INC.) stated that she directly verbally communicated the invention to Choon Mo KANG (a senior researcher at GENEXINE, INC.), who then submitted the information of the invention at ClinicalTrials.gov Identifier: NCT02044653.
(3)  The Chul-Woo YANG Declaration under 37 C.F.R. 1.132, filed 06 May 2022.  Applicant argues that the Yang Declaration states that Chul-Woo Yang was a “Principal Investigator” of ClinicalTrails.gov NCT02044653. Applicant argues that Yang states that as the “Principal Investigator” for clinical trial NTC02044653, he carried out the clinical study in accordance with the protocol provided by “Sponsor” by abiding the provisions of the ICH Guideline for Good Clinical Practice and further that he did not participate in conceiving the dosing amount and schedule and patient populations designation.
In conclusion, Applicant submits that for the detailed explained reasons and grounds, the ClinicalTrials.gov reference is disqualified as a prior art under 35 U.S.C. 102(a). 

Examiner's Statement of Reasons for Allowance
Applicant’s arguments, submitted Exhibits and combination of presented Declarations (submitted 5/6/22, 1/19/22 and 7/19/21) are sufficient to overcome the rejection of claims 1, 3, 4, 9-15, 17, 18, 23-26 under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0300188; published 12/4/08) view of Yang et al. (Yang ‘2012, Archives of Pharmaceutical Research Vol 35/No. 3:757-759, 2012) and Genexine Inc. (Study to Evaluate the Efficacy and Safety of GX-E2 in Anemic Patients Diagnosed with Chronic Kidney Disease (CKD)[online]. ClinicalTrials.gov Identifier: NCT02044653. First posted January 24, 2014 [retrieved on April 13, 2021)) as set forth in the last Office action.
The prior art does not teach nor fairly suggest a method of treating anemia in a patient wherein the anemia is due to renal failure (or correcting or maintaining a blood hemoglobin level of an anemia patient to a concentration of from 10 g/dL to 12 g/dL, wherein the anemia is due to renal failure) comprising administering a fusion polypeptide at a dose of from 5 ug/kg to 8 ug/kg at an interval of from 2 weeks to 4 weeks, wherein said fusion polypeptide comprises an erythropoietin and an immunoglobulin hybrid Fc and wherein the fusion polypeptide consist of the amino acid sequence of SEQ ID NO:3. 


			Conclusion
Claims 1, 3, 4, 9-15, 17, 18, 23-26 are allowed. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        8/10/2022
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647